Title: To George Washington from Reuben Harvey, 25 May 1784
From: Harvey, Reuben
To: Washington, George

 

Respected Friend
Cork [Ireland] 25th May 1784

I cannot sufficiently express the deep Sense I entertain of thy condescending marks of friendship for me, evinced by such peculiar marks as are contain’d in thy much esteemed letters, & in the Resolution of Congress which thou wert so kind as to obtain & forward to me; entirely unexpected & above any little Services that I had, in conjunction with a few other Friends to America, render’d to those poor People who experienc’d the effects of illiberal & unjust Persecution. Our Nation is far from being a happy one, being under the power of a Parliament entirely sway’d by English Councils, which prevents salutary Laws from being pass’d that would materially advantage the Commerce of Ireland & America, particularly respecting Tobacco, Wheat, & Flour, Corn was never more wanted here than at this time, & Wheat can now be imported from any place, the price being much above 30/ ⅌ barrel of 280 pounds, which is the standard price for it’s admission from America & other Countrys, tho’ it may be imported from Britain when the price is only 27/ the barrel; Thus doth our unwise Park make such a difference in this Article ’twixt American & English Wheat to the manifest injury of our numerous poor Inhabitants, who are emigrating from every Corner of the Island to your Land of Liberty having no employment & but little Food, even of the meanest Sort; Flour from America is rated at so high a Duty that it amounts to a prohibition, tho’ from England it pays but 12d. ⅌Ct. Tobacco pays 11d. ⅌Ct duty, which is too high for importing any poor ordinary Tobaccos, however the Virginia very well affords this Tax, being worth 20d. to 22d. ⅌ pound; It may seem improper for me to enlarge so much on Trade to thee but I flatter myself that a little information in that line won’t displease, & it will probably serve for the knowledge of some Friends in thy part of the Country who are Planters & Farmers; Should any of such Gentlemen think of trying Cork with some James River or other Tobacco of good quality, & address it to me I shall use every endeavour to give them satisfaction And will chearfully honour their Bills for nearly the Amount of Tobacco, Wheat & other Articles when they ship them, And also will remit the proceeds of their Goods according to Orders &

with dispatch. Please to excuse this liberty, & believe me to be with the most grateful feelings Thy sincere Friend

Reuben Harvey

